DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 24, 2022 has been entered. Claims 1, 7, 13 have been amended, and claims 4, 10, 16 have been canceled. Claims 1-3, 5-9, 11-15, 17-18 are currently pending in the application. 
 	Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-18 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Yerli (U.S Pub # 20130212192).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mojtahedi (U.S Pub # 20150112963) in view of Misra (U.S Pub # 20150242493) and in further view of Yerli (U.S Pub # 20130212192).
With regards to claim 1, Mojtahedi discloses a computer-implemented method for conducting prospective legal research comprising: 
identifying one or more responsive documents that reference future development ([0036] certain embodiments herein also provide for searching information based on events in the future (e.g., subscription based searching. [0078] events/documents relating to future interest) by determining whether the one or more responsive documents contains at least one of a future term and a relevant feature ([0036] searching information based on events in the future. [0078] For instance, if someone is vacationing to Maui in February of 2014, a subscription may have been made by the user, e.g., in general (all events/documents relating to Maui that are posted), or for that specific future date (e.g., only interested in events/documents relating to February of 2014).);
grouping the one or more responsive documents that reference future development into one or more document clusters ([0086] clustering documents may be performed during the index stage or in direct response to user searches may include searches for future events); 
identifying a topic for each of the one or more document clusters ([0087] cluster title (topic title)); and 
presenting the one or more document clusters and the associated topics at the graphical user interface (Fig. 11[0047] current events/topics may be displayed to the user. This is particularly useful, for example, when discovering a crowd of people, a power outage, traffic, smoke, etc. Note that the data elements (e.g., events, conversations, etc.) around a particular topic may be presented to the user in a chronological, proximity-based, or any other relevance ranking).
Mojtahedi does not disclose however Misra discloses:
receiving an initiated user question at a graphical user interface comprising one or more search terms ([0018] use may interact with client device to input a search query); 
performing query expansion on the received search query ([0018-0019] determine and apply query expansion technique); 
identifying one or more documents that are responsive to the expanded search query ([0020] locate terms of expanded search queries in documents).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the research system of Mojtahedi by the query system of Misra to perform query expansion on a user search query.
	One of ordinary skill in the art would have been motivated to make this modification in order to reformulate an initial search query to include related search queries, and using the initial search query and the related search queries when performing a search (Misra [0002]).
	Yerli discloses:
wherein a relevant feature comprises at least one of a prospective legal phrase, a rare temporal phrase, an entity tag and a part of speech tag, wherein at least one of the one or more responsive documents that reference future development contains a future date comprising at least one of an explicit future data, a future date phrase and a future data range ([0178] a future search to find forthcoming events using keywords. For instance, a search for a new band and the name of his hometown will show any local upcoming events); 
wherein the graphic user interface includes therein a timeline depicting future dates relating to the at least one of the one or more response documents that reference future developments ([0039, 0144] Fig. 9-11 displaying a list of events in the future in the form of a timeline. Illustrates when future plans will take place. [0161] place itself in the list at the time the event will take place).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query systems of Mojtahedi and Misra by the search system of Yerli to organize future developments that have been found.
	One of ordinary skill in the art would have been motivated to make this modification in order to organize an ordered list of events, such as a timeline or calendar, that shows when future events will take place (Yerli [0012]).
	Claims 7 and 13 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Mojtahedi further discloses:
wherein identifying one or more responsive documents that reference future development further comprises determining whether one or more documents contains a future date ([0078] future date).
Claims 8 and 14 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Mojtahedi further discloses:
wherein a future date comprises at least one of an explicit future date, a future date phrase and a future date range ([0078] specific future date).
Claims 9 and 15 correspond to claim 3 and are rejected accordingly.
With regards to claim 6, Mojtahedi further discloses:
wherein grouping the one or more responsive documents that reference future development into one or more document clusters is completed based on at least one of matching keywords, matching subjects, matching entities, matching unstructured text, matching authorship, matching quotes, matching dates, related dates, volume of documents, tagging relationships and direct connections between documents ([0086] matched categories for clustering documents).
Claims 12 and 18 correspond to claim 6 and are rejected accordingly.
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mojtahedi (U.S Pub # 20150112963) in view of Misra (U.S Pub # 20150242493) and in further view of Yerli (U.S Pub # 20130212192) and Arai (U.S Pat # 8831945).
With regards to claim 5, Mojtahedi does not disclose however Arai discloses:
wherein a future term comprises at least one of a modal verb, a common prospective term and an uncommon prospective phrase ([Col. 7 lines 12-27] modal verb detection).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query systems of Mojtahedi, Misra and Yerli by the language model system of Arai to identify specific verb usage in related documents.
	One of ordinary skill in the art would have been motivated to make this modification in order to select and extract words involved in a web page (Arai [Col 1. Lines 46-50]).
	Claims 11 and 17 correspond to claim 5 and are rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166